T.C. Memo. 2007-342



                       UNITED STATES TAX COURT



 MOHAMMED ALI GAZI AND ESTATE OF RAEES IFTEKHAR GAZI, DECEASED,
   MOHAMMED ALI GAZI, PERSONAL REPRESENTATIVE, Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 15014-06L.            Filed November 20, 2007.



     Sharon Reece, for petitioners.

     Karen Lynne Baker, for respondent.



                         MEMORANDUM OPINION


     CHIECHI, Judge:    This case is before the Court on respon-

dent’s motion for summary judgment (respondent’s motion).    We

shall grant respondent’s motion.
                                 - 2 -

                              Background

      The record establishes and/or the parties do not dispute the

following.

      At the time the petition was filed, petitioner Mohammed Ali

Gazi (Mr. Gazi) resided in Pikesville, Maryland.

      On January 30, 1998, respondent issued a notice of defi-

ciency (notice) to Mr. Gazi and his wife, Raees Iftekhar Gazi

(Ms. Gazi),1 with respect to their taxable years 1983 through

1989.     (We shall refer to Mr. Gazi and Ms. Gazi collectively as

the Gazis.)    The Gazis filed a petition with the Court with

respect to that notice and commenced the case at docket No. 7950-

98.   (We shall refer to the case at docket No. 7950-98 as the

Gazis’ Tax Court case.)    At the time the Gazis filed the petition

commencing the Gazis’ Tax Court case, Jay E. Kauffman (Mr.

Kauffman) represented them.

      On June 30, 2003, the parties in the Gazis’ Tax Court case

submitted to the Court a stipulated decision document (stipulated

decision document in the Gazis’ Tax Court case) that Mr. Kauffman

executed on behalf of the Gazis and that counsel for the Commis-

sioner of Internal Revenue (Commissioner) executed on behalf of

the Commissioner.

      On July 8, 2003, pursuant to the agreement of the parties as

reflected in the stipulated decision document in the Gazis’ Tax


      1
        Ms. Gazi died on July 23, 2003.
                               - 3 -

Court case, the Court entered a decision (Gazis’ Tax Court

decision) in the Gazis’ Tax Court case.   That decision ordered

and decided that for the Gazis’ taxable years 1983 through 1989

the Gazis are liable for deficiencies in their Federal income tax

(tax) totaling $219,723 and certain additions to tax totaling

$376,041.33.

     On November 10, 2003, respondent assessed tax, as well as

additions to tax and interest as provided by law, for each of the

Gazis’ taxable years 1983 through 1989.   (We shall refer to those

unpaid assessed amounts, as well as interest as provided by law

accrued after November 10, 2003, as the Gazis’ unpaid liabilities

for 1983 through 1989.)

     On November 10, 2003, respondent issued to Mr. Gazi2 the

notice and demand for payment required by section 6303(a)3 with

respect to the Gazis’ unpaid liabilities for 1983 through 1989.

     On March 12, 2004, Mr. Gazi filed with the Court a motion

for leave to file a motion to vacate final decision in the Gazis’

Tax Court case and a motion to withdraw Mr. Kauffman as counsel

in that case.4   On the same date, Caroline D. Ciraolo (Ms.


     2
      See supra note 1.
     3
      All section references are to the Internal Revenue Code in
effect at all relevant times. All Rule references are to the Tax
Court Rules of Practice and Procedure.
     4
      Also on Mar. 12, 2004, a motion under Rule 63(a) to
substitute the proper party for Ms. Gazi in the Gazis’ Tax Court
                                                   (continued...)
                               - 4 -

Ciraolo) entered an appearance in the Gazis’ Tax Court case.    In

the motion for leave to file a motion to vacate final decision in

the Gazis’ Tax Court case, Mr. Gazi argued that the Gazis’ Tax

Court decision resulted from the perpetration of fraud on the

Court by Mr. Kauffman and counsel for the Commissioner.   Accord-

ing to Mr. Gazi, the stipulated decision document in the Gazis’

Tax Court case was executed without the Gazis’ knowledge or

authorization.   On December 15, 2004, the Court granted the

motion to withdraw Mr. Kauffman as counsel in the Gazis’ Tax

Court case.

     On May 23, 2005, a revenue officer with respondent’s collec-

tion division (revenue officer) contacted Ms. Ciraolo, the

authorized representative of Mr. Gazi and Ms. Gazi’s estate, and

advised her that he was recommending that a notice of Federal tax

lien be filed with respect to the Gazis’ unpaid liabilities for

1983 through 1989.   In response, Ms. Ciraolo requested a hearing

under respondent’s Collection Appeals Program (CAP).

     On June 14, 2005, a settlement officer (CAP hearing settle-

ment officer) held a CAP hearing with Ms. Ciraolo.   The CAP


     4
      (...continued)
case and to amend the caption of that case was filed with the
Court. Thereafter, the Court issued an Order granting that
motion and, inter alia, changing the caption of the Gazis’ Tax
Court case to read “Mohammed A. Gazi and Estate of Raees I. Gazi,
Deceased, Mohammed A. Gazi, Personal Representative, Petitioners
v. Commissioner of Internal Revenue, Respondent”. (We shall
refer to the estate of Raees Iftekhar Gazi, deceased, Mohammed A.
Gazi, personal representative, as Ms. Gazi’s estate.)
                              - 5 -

hearing settlement officer determined to delay until after June

24, 2005, the filing of a notice of Federal tax lien with respect

to the Gazis’ unpaid liabilities for 1983 through 1989 in order

to allow Mr. Gazi an opportunity to give the Internal Revenue

Service a mortgage on certain property with respect to such

liabilities in lieu of respondent’s filing a notice of Federal

tax lien.

     On June 29, 2005, the revenue officer made the following

entry in the “integrated collection system history transcript”:

     Received fax from POA [Ms. Ciraolo] with the property
     listings that they will use to secure the mortgage as
     an alternative to filing the NFTL. At this time they
     are working to obtain title searches and appraisals to
     determine the equity in each property. The date given
     by Appeals to get this done was 06/24/05 but this is
     not possible as the process will take some time.
     Extending time through July 10, 2005. [Reproduced
     literally.]

     On July 20, 2005, the revenue officer spoke with Ms. Ciraolo

and informed her that respondent had decided not to accept from

Mr. Gazi a mortgage on certain property in lieu of respondent’s

filing a notice of Federal tax lien.   During that conversation,

the revenue officer also informed Ms. Ciraolo that respondent

would consider an offer by Mr. Gazi to post a bond with respect

to the Gazis’ unpaid liabilities for 1983 through 1989 in lieu of

filing a notice of Federal tax lien.

     On July 28, 2005, the Court issued its Memorandum Findings

of Fact and Opinion in the Gazis’ Tax Court case (July 28, 2005
                                  - 6 -

Opinion).     All Cmty. Walk In Clinic v. Commissioner, T.C. Memo.

2005-190.5    In that Opinion, the Court rejected Mr. Gazi’s argu-

ment that the Gazis’ Tax Court decision resulted from the perpe-

tration of fraud on the Court by Mr. Kauffman and counsel for the

Commissioner. Id.   Pursuant to the July 28, 2005 Opinion, on

July 28, 2005, the Court issued an Order denying the motion for

leave to file a motion to vacate final decision in the Gazis’ Tax

Court case.

     On August 1, 2005, Ms. Ciraolo and the revenue officer had a

telephonic discussion during which Ms. Ciraolo indicated that Mr.

Gazi wanted to post a bond in lieu of respondent’s filing a

notice of Federal tax lien.

     On August 30, 2005, Mr. Gazi and Ms. Gazi’s estate filed

with the Court a motion for reconsideration of the July 28, 2005

Opinion.

         On August 30, 2005, Ms. Ciraolo informed the revenue

officer that Mr. Gazi had not filed a bond and that the motion

for reconsideration of the July 28, 2005 Opinion had been filed

with the Court.     Thereafter, in September 2005, a notice of

Federal tax lien was filed with respect to each of the Gazis’

taxable years 1983 through 1989.




     5
      For purposes of opinion only, the Gazis’ Tax Court case was
consolidated with another case. All Cmty. Walk In Clinic v.
Commissioner, T.C. Memo. 2005-190.
                               - 7 -

     On September 12, 2005, respondent issued to Mr. Gazi a

notice of intent to levy and notice of your right to a hearing

with respect to his taxable years 1983 through 1989 (notice of

intent to levy).

     On October 6, 2005, Ms. Ciraolo submitted to respondent on

behalf of Mr. Gazi and Ms. Gazi’s estate Form 12153, Request for

a Collection Due Process Hearing (Form 12153), and requested a

hearing with respondent’s Appeals Office (Appeals Office).    (For

convenience, we shall refer to Form 12153 that Ms. Ciraolo

submitted to respondent on behalf of Mr. Gazi and Ms. Gazi’s

estate as Mr. Gazi’s Form 12153.)   In Mr. Gazi’s Form 12153, Mr.

Gazi and Ms. Gazi’s estate indicated disagreement with the notice

of intent to levy.   An attachment to Mr. Gazi’s Form 12153 stated

in pertinent part:

     Grounds for Request:

     1.   Taxpayers dispute these liabilities, which are the
          result of a decision entered by the United States
          Tax Court on July 8, 2003. Mohammed A. Gazi and
          the Estate of Raees I. Gazi, Deceased, Mohammed A.
          Gazi, Personal Representative, Docket No. 7950-98.
          Taxpayers filed a motion to vacate this decision
          on March 12, 2004. The Court denied the motion
          and Taxpayers’ moved to reconsider this decision
          on August 29, 2005. In response to Taxpayers’
          motion, this Court ordered the Service to respond
          on or before October 6, 2005.

          If the Court ultimately rejects the motion, Tax-
          payers will appeal the Court’s decision to the
          United States Court of Appeals. Taxpayers request
          that the Service withhold any enforcement action
          pending resolution of their motion and appeal.
          Attached hereto as Exhibit 2 are the Motion for
                              - 8 -

          Reconsideration and subsequent orders of the Tax
          Court.[6]

     2.   At this time, enforced collection activity is
          unnecessary and unwarranted. If the assessment
          against Taxpayers is ultimately sustained, Mr.
          Gazi will cooperate with the Service to consider
          reasonable collection alternatives, including, but
          not limited to, an installment agreement or an
          Offer in Compromise.

     Conclusion:

          Based on the foregoing, Mohammed A. Gazi and the
     Estate of Raees I. Gazi request a collection due pro-
     cess hearing. * * * [Reproduced literally.]

     On October 31, 2005, while their motion for reconsideration

of the July 28, 2005 Opinion was pending before the Court, Mr.

Gazi and Ms. Gazi’s estate filed a notice of appeal with the

United States Court of Appeals for the Eleventh Circuit (Court of

Appeals for the Eleventh Circuit).

     On March 24, 2006, the settlement officer with the Appeals

Office assigned to consider Mr. Gazi’s Form 12153 (settlement

officer) made the following pertinent entries in his “Case

Activity Records”:

     Reviewed file. * * * A review of the file shows the
     assessments are all agreed audits that have been sus-
     tained by the court ruling. The POA [Ms. Ciraolo] has
     attempted to delay collection by several actions. It
     was previously agreed she would post a bond but did
     not. She had a CAP hearing for the FTL under the same


     6
      The only Order attached to the copy of Mr. Gazi’s Form
12153 that is in the record in the instant case is an Order in
the Gazis’ Tax Court case dated Sept. 8, 2005, in which the Court
ordered the Commissioner to file by Sept. 22, 2005, a response to
the motion for reconsideration of the July 28, 2005 Opinion.
                               - 9 -

     issue and agreed to post a bond to avoid lien but did
     not and lien was filed. * * * POA is not asking for an
     alternative to collection action at this time, just a
     delay. * * * [Reproduced literally.]

     On March 27, 2006, the settlement officer sent Mr. Gazi and

Ms. Gazi’s estate a letter (settlement officer’s March 27, 2006

letter).   That letter stated in pertinent part:

     This letter is our acknowledgment that we received your
     request for a Collection Due Process (CDP) Hearing
     * * *

            *      *      *      *      *       *    *

     I have scheduled a face to face conference for you on
     04/25/2006 at 10:30 a.m. in my office. * * * This will
     be your CDP hearing. Please acknowledge this letter
     within five (5) days of the date on this letter.

     If this time is not convenient for you or you would
     prefer your CDP hearing to be held by telephone confer-
     ence please let me know within fourteen (14) days from
     the date of this letter.

            *      *      *      *      *       *    *

     Regarding the liability you are raising:

     You are not able to dispute the liability at this
     hearing because the liability has been established and
     is valid.

     For me to consider alternative collection methods such
     as an installment agreement or offer in compromise, you
     must provide any items listed below. In addition, you
     must have filed all federal tax returns due.

           •    A completed Collection Information Statement
                (Form 433-A for individuals and/or Form 433-B
                for businesses.)

     Please send me the items above within 14 days from the
     date of this letter. I cannot consider collection
     alternatives in your hearing without the information
     requested above. I am enclosing the applicable forms
                             - 10 -

     and a return envelope for your convenience.

     Mr. Gazi and Ms. Gazi’s estate did not submit Form 433-A,

Collection Information Statement for Wage Earners and Self-

Employed Individuals (Form 433-A), within 14 days of the date of

the settlement officer’s March 27, 2006 letter, i.e., by April

10, 2006.

     On April 18, 2006, Ms. Ciraolo called the settlement officer

to reschedule the Appeals Office hearing that the settlement

officer offered Mr. Gazi and Ms. Gazi’s estate in the settlement

officer’s March 27, 2006 letter.   During that conversation, the

settlement officer agreed to reschedule the Appeals Office

hearing from April 25 to May 15, 2006.

     On May 15, 2006, Ms. Ciraolo called the settlement officer.

The settlement officer made the following pertinent entries in

his “Case Activity Records” with respect to that call:

     TC from POA [Ms. Ciraolo]. She said she did not have
     the 433A complete and would like to delay conference
     for at least another week. I advised that was not
     acceptable since we already delayed the conference
     once. She had no info to present. I advised her when
     she has her 433A completed she can submit it with a
     request for an IA thru Compliance. She then said their
     issue is the same, the money is not owed. I advised I
     will agree with the previous decision by the court the
     money is owed and the RO’s action was correct. Since
     an alternative could not be agreed upon, I will issue a
     determination letter. [Reproduced literally.]

     On May 17, 2006, the Court of Appeals for the Eleventh

Circuit remanded the Gazis’ Tax Court case to the Court for a

ruling on the motion for reconsideration of the July 28, 2005
                                - 11 -

Opinion.    On June 12, 2006, the Court issued an Order denying

that motion.

     On July 7, 2006, the Appeals Office issued to Mr. Gazi and

Ms. Gazi’s estate a notice of determination concerning collection

action(s) under section 6320 and/or 6330 (notice of determina-

tion) with respect to the notice of intent to levy.    That notice

stated in pertinent part:

     Summary of Determination

     All required legal procedures were followed in issuing
     the Notice of Intent to Levy and advising you of your
     appeal rights. Levy action in this case balances the
     need for efficient collection of taxes with the legiti-
     mate concern that any collection action be no more
     intrusive than necessary. Since you failed to supply
     any information for the conference held 05/15/2006, an
     alternative to collection action could not be dis-
     cussed. Further your challenge to the liability has
     been denied by the Tax Court, thus waiting for your
     appeal of that decision is not acceptable as an alter-
     native to collection action without at least the finan-
     cial information requested for review. The action by
     the Compliance Division will be fully sustained.

     You are being notified of this determination in writing
     and your right to judicial review. [Reproduced liter-
     ally.]

An attachment to the notice of determination stated in pertinent

part:

        Type of Taxes:   1040
        Tax Period(s):   12/1983 12/1984 12/1985 12/1986
                         12/1987 12/1988 12/1989

             *      *       *     *      *      *      *
                         - 12 -

            I.   SUMMARY AND RECOMMENDATION

You, Mohamed Gazi, (“the taxpayer”) requested a hearing
before Appeals under the provisions of Internal Revenue
Code (“IRC”) Section 6330 for the tax periods listed
above. On a letter attached to the form 12153 you
stated in part: You dispute the liabilities which are
the result of a decision by the United States Tax Court
on July 8, 2003. You then detailed your appeals thru
the tax court system and state an alternative will be
requested when and if the assessments are sustained.

You appealed the notice of intent to levy 23 days after
receiving letter 1058. It is a timely appeal.

We recommend your appeal regarding the notices of
intent to levy be denied. All required legal proce-
dures were followed in issuing the notice of intent to
levy, and in advising you of your appeal rights. You
failed to provide financial information and supporting
documentation to the Settlement Officer in order to
determine the appropriate collection alternative. You
asked for and were granted a delay to supply the infor-
mation and still did not have the information at the
time of the rescheduled conference. You asked for
another extension of time to finish the information,
this was denied as a delaying tactic. Your alternate
position that the tax is not owed and thus no action
should take place is also denied. The Tax Court has
held the taxes are legally due. Since an alternative
could not be agreed upon, levy action in this case
balances the need for efficient collection of taxes
with the legitimate concern that any collection action
be no more intrusive than necessary.

                 II.   BRIEF BACKGROUND

You owe $1,678,803.28 for the above tax periods. You
are in full compliance for all other years thru 2005.

The balance due is a result of a self assessed return
with agreed audit assessments by the Service for all
years. You are now challenging the liability in an
attempt to have the Tax Court decision reverses.

On 03/27/2006 I issued a letter to you at your last
known address, outlining the due process provisions and
general Internal Revenue Manual guidelines regarding
                          - 13 -

collection alternatives and offering you a face-to-face
or telephone conference at the Appeal’s Office in
Baltimore, Md. on 04/25/2006.

On 04/18/2006 I received a request from your power of
attorney to reschedule the conference to allow addi-
tional time to prepare the requested financial state-
ment. We agreed to reschedule for 05/15/2006 at 10:30
a.m.

On 05/15/2006 I received a call from your power of
attorney to request an additional delay to complete the
financial statement, I denied this request. Your power
of attorney stated she was not ready for the confer-
ence. I advised based on the delay at this conference
and the previous delays, I would issue a determination
letter to fully sustain the action by the Compliance
Division. Your power of attorney then stated she
wished to protest the liability based on the appeal
filed in the Tax Court. I denied that request based on
the Tax Court decision that the assessments are valid.
Your power of attorney claimed I did not respond to her
request for additional time from a message she left me
last week. The voice mail message was left at 6:30
p.m. Sunday 05/14/2006. I received a fax after the
conference from your power of attorney showing the
Court of Appeals has requested the Tax Court to rule on
the timely tolling motion for reconsideration of your
motion. This does not change my determination to fully
sustain the action by the Compliance Division. I
advised your power of attorney, since you did not
supply any financial information to review, I could not
consider an alternative to collection action.

You are being advised of this determination to sustain
the action by Compliance in full and your right to
judicial review.

              III.   DISCUSSION AND ANALYSIS

1.   VERIFICATION OF LEGAL AND PROCEDURAL REQUIREMENTS

From all available information, the compliance file
indicates that the requirements of applicable law or
administrative procedures have been met.

The assessment was made on the applicable CDP notice
period per Internal Revenue Code (“IRC”) Section 6201.
                          - 14 -

The   notice and demand for payment letter was mailed to
the   taxpayer’s last known address, within 60 days of
the   assessment, as required by IRC Section 6303. There
was   a balance due when the CDP notice was issued per
IRC   Section 6322 and 6331(a).

IRC Section 6331 authorizes the IRS to levy if he
taxpayer neglects or refuses to pay with 10 days after
notice and demand. IRC Section 6331(d) requires that
IRS must notify a taxpayer at least 30 days before a
notice of levy may be issued. The file shows the
Service issued this notice for the period considered at
this hearing.

A review of the file indicates there was a levy source
present in accordance with IRM 5.11.1.2.2(3).

IRC Section 6330(a) provides that no levy may be made
unless IRS notifies a taxpayer of the right to request
a hearing before an Appeals Officer at least 30 days
prior to serving the levy. The Revenue Officer mailed
this notice, certified mail, to the last known address
of the taxpayer on 09/12/2005. The taxpayer requested
the hearing with the form 12153 hand delivered to the
Revenue Officer on 10/06/2005. The applicable time
periods were met in this appeal.

Section 6330© allows the taxpayer to raise any relevant
issue relating to the unpaid tax or the notice of
federal tax lien at the hearing.

Internal Revenue Manual (“IRM”) 5.16.1.2.(4) States
when the aggregate assessed liability exceeds $5,000 up
to the maximum level of $100,000 follow these proce-
dures to verify the Collection Information Statement
(“CIS”)...

There was no pending bankruptcy case at the time the
CDP notice was sent.

This Settlement Officer has had no prior involvement
with respect to these liabilities.

2.    ISSUES RAISED BY THE TAXPAYER

The taxpayer stated in part on a letter attached to the
Form 12153: You dispute the liabilities which are the
result of a decision by the United States Tax Court on
                             - 15 -

     July 8, 2003. You then detailed your appeals thru the
     tax court system and state an alternative will be
     requested when and if the assessments are sustained.

     These issues were addressed during the conference held
     05/15/2006.

     BALANCING THE NEED FOR EFFICIENT COLLECTION WITH TAX-
     PAYER CONCERN THAT THE COLLECTION ACTION BE NO MORE
     INTRUSIVE THAN NECESSARY.

     All required legal procedures were followed in issuing
     the notice of intent to levy, and advising the taxpayer
     of her appeal rights. The taxpayer was given the
     opportunity to raise any relevant issues relating to
     the unpaid tax. IRC Section 6330 requires that the
     Appeals Officer consider whether any collection action
     balances the need for efficient collection of taxes
     with the legitimate concern that any collection action
     be no more intrusive than necessary. The issue in this
     case is whether a levy against the taxpayer’s assets is
     appropriate. The taxpayer failed to provide the finan-
     cial information with supporting documentation for the
     conference. Levy action in this case balances the need
     for efficient collection of taxes with the legitimate
     concern that any collection action be no more intrusive
     than necessary. [Reproduced literally.]

     On July 13, 2006, Mr. Gazi and Ms. Gazi’s estate submitted

to respondent Form 433-A and an offer-in-compromise.

     On May 10, 2007, after Mr. Gazi and Ms. Gazi’s estate filed

the petition in the instant case, the Court of Appeals for the

Eleventh Circuit affirmed the Gazis’ Tax Court decision.     All

Cmty. Walk In Clinic v. Commissioner, 223 Fed. Appx. 949 (11th

Cir. 2007).7




     7
      See supra note 5.
                              - 16 -

                            Discussion

     The Court may grant summary judgment where there is no

genuine issue of material fact and a decision may be rendered as

a matter of law.   Rule 121(b); Sundstrand Corp. v. Commissioner,

98 T.C. 518, 520 (1992), affd. 17 F.3d 965 (7th Cir. 1994).     We

conclude that there are no genuine issues of material fact

regarding the questions raised in respondent's motion.

     It is the position of Mr. Gazi and Ms. Gazi’s estate that

the Court should not sustain the determinations set forth in the

notice of determination.   In support of that position, Mr. Gazi

and Ms. Gazi’s estate argue that they are not liable for the

Gazis’ unpaid liabilities for 1983 through 1989 because the

stipulated decision document in the Gazis’ Tax Court case was

executed without the Gazis’ knowledge or authorization.8   In


     8
      In respondent’s motion, respondent states respondent’s
understanding that Mr. Gazi and Ms. Gazi’s estate are arguing
(1) that the appeal to the Court of Appeals for the Eleventh
Circuit operated as a stay of the collection of the Gazis’ unpaid
liabilities for 1983 through 1989 and (2) that therefore
respondent abused respondent’s discretion in making the
determinations in the notice of determination. In response to
that purported argument, respondent maintains that the record
does not establish that Mr. Gazi and Ms. Gazi’s estate filed a
bond as required under sec. 7485(a) in order to stay the
collection of those unpaid liabilities. In the response of Mr.
Gazi and Ms. Gazi’s estate to respondent’s motion, Mr. Gazi and
Ms. Gazi’s estate state: “Respondent mischaracterizes
Petitioner’s first argument. In the petition filed August 4,
2006, Petitioner first contests the underlying tax liability.
Petitioner does not aver that his motion for leave to file a
motion to vacate operated as a stay of collection”. Nor do we
believe that Mr. Gazi and Ms. Gazi’s estate are arguing that the
                                                   (continued...)
                              - 17 -

further support of their position that the Court should not

sustain the determinations in the notice of determination, Mr.

Gazi and Ms. Gazi’s estate argue that respondent abused respon-

dent’s discretion in making those determinations because the

settlement officer refused “to grant Petitioner additional time

to submit an Offer in Compromise as a collection alternative in

this matter.”

     We turn first to the argument of Mr. Gazi and Ms. Gazi’s

estate that they are not liable for the Gazis’ unpaid liabilities

for 1983 through 1989.   A taxpayer may raise challenges to the

existence or the amount of the taxpayer's underlying tax liabil-

ity if the taxpayer did not receive a notice of deficiency or did

not otherwise have an opportunity to dispute the tax liability.

Sec. 6330(c)(2)(B).   Respondent issued a notice of deficiency to

the Gazis with respect to their taxable years 1983 through 1989.

The Gazis filed a petition with the Court with respect to that

notice.   On July 8, 2003, the Court entered a decision in the

Gazis’ Tax Court case.   That decision ordered and decided that

for the Gazis’ taxable years 1983 through 1989 the Gazis are

liable for deficiencies in their tax totaling $219,723 and

certain additions to tax totaling $376,041.33.   On March 12,


     8
      (...continued)
appeal to the Court of Appeals for the Eleventh Circuit or the
motion for reconsideration of the July 28, 2005 Opinion operated
as a stay of the collection of the Gazis’ unpaid liabilities for
1983 through 1989.
                              - 18 -

2004, Mr. Gazi filed with the Court a motion for leave to file a

motion to vacate final decision in the Gazis’ Tax Court case.     On

July 28, 2005, the Court issued the July 28, 2005 Opinion and an

Order denying that motion for leave.   On August 30, 2005, Mr.

Gazi and Ms. Gazi’s estate filed a motion for reconsideration of

the July 28, 2005 Opinion.   On October 31, 2005, while their

motion for reconsideration of the July 28, 2005 Opinion was

pending before the Court, Mr. Gazi and Ms. Gazi’s estate filed a

notice of appeal with the Court of Appeals for the Eleventh

Circuit.   On May 17, 2006, the Court of Appeals for the Eleventh

Circuit remanded the Gazis’ Tax Court case to the Court for a

ruling on the motion for reconsideration of the July 28, 2005

Opinion.   On June 12, 2006, the Court issued an Order denying the

motion for reconsideration of the July 28, 2005 Opinion.   On May

10, 2007, the Court of Appeals for the Eleventh Circuit affirmed

the Gazis’ Tax Court decision.   On the record before us, we find

that Mr. Gazi and Ms. Gazi’s estate may not challenge the exis-

tence or the amount of the underlying tax liability for each of

their taxable years 1983 through 1989.

     Where, as is the case here, the validity of the underlying

tax liability is not properly placed at issue, the Court will

review the determination of the Commissioner for abuse of discre-

tion.   Sego v. Commissioner, 114 T.C. 604, 610 (2000); Goza v.

Commissioner, 114 T.C. 176, 181-182 (2000).
                               - 19 -

     We turn now to the argument of Mr. Gazi and Ms. Gazi’s

estate that respondent abused respondent’s discretion in making

the determinations in the notice of determination because the

settlement officer refused “to grant Petitioner additional time

to submit an Offer in Compromise as a collection alternative in

this matter.”    There is no requirement that the Commissioner wait

a certain amount of time before making a determination as to a

proposed levy.    See sec. 301.6330-1(e)(3), Q&A-E9, Proced. &

Admin. Regs.9    Section 301.6330-1(e)(3), Q&A-E9, Proced. & Admin.

Regs., provides that there is no period of time within which the

Appeals Office must conduct a hearing under section 6330 or issue

a notice of determination under that section and that “Appeals

will * * * attempt to conduct a * * * [hearing under section

6330] and issue a Notice of Determination as expeditiously as

possible under the circumstances.”

     On the record before us, we find that the settlement offi-

cer’s refusal (1) to reschedule the Appeals Office hearing from

May 15, 2006, to at least one week later and (2) to consider

further collection alternatives proposed by the taxpayer was

reasonable in light of the circumstances presented.    In the

settlement officer’s March 27, 2006 letter, the settlement

officer offered Mr. Gazi and Ms. Gazi’s estate the opportunity to

have a face-to-face Appeals Office hearing on April 25, 2006, and


     9
      See also Clawson v. Commissioner, T.C. Memo. 2004-106.
                              - 20 -

requested that Mr. Gazi and Ms. Gazi’s estate submit Form 433-A

within 14 days of the date of that letter, i.e., by April 10,

2006.   Mr. Gazi and Ms. Gazi’s estate did not submit Form 433-A

by April 10, 2006.   On April 18, 2006, at the request of Ms.

Ciraolo, the settlement officer agreed to reschedule the Appeals

Office hearing from April 25 to May 15, 2006.   On May 15, 2006,

the day on which the rescheduled Appeals Office hearing was to be

held, Ms. Ciraolo called the settlement officer to inform him

that Mr. Gazi and Ms. Gazi’s estate were still not ready to

submit Form 433-A and to request that the Appeals Office hearing

be rescheduled to at least one week later.   The settlement

officer refused to reschedule the Appeals Office hearing, but

advised Ms. Ciraolo that, when Mr. Gazi and Ms. Gazi’s estate

were ready to submit Form 433-A, they could do so with a request

for an installment agreement through respondent’s compliance

division.   Mr. Gazi and Ms. Gazi’s estate did not submit Form

433-A and their offer-in-compromise until July 13, 2006, almost

two months after Ms. Ciraolo requested another rescheduling of

the Appeals Office hearing from May 15, 2006, to at least one

week later.

     Based upon our examination of the entire record before us,

we find that respondent did not abuse respondent’s discretion in

making the determinations in the notice of determination with

respect to the notice of intent to levy.   On that record, we
                                - 21 -

sustain those determinations.

     We have considered all of the contentions and arguments of

Mr. Gazi and Ms. Gazi’s estate that are not discussed herein, and

we find them to be without merit, irrelevant, and/or moot.

     On the record before us, we shall grant respondent’s motion.

     To reflect the foregoing,


                                      An order granting respondent’s

                                 motion and decision for respondent

                                 will be entered.